
	
		IIA
		111th CONGRESS
		2d Session
		S. J. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Hatch introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to a balanced budget.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within 7 years after
			 the date of its submission by the Congress:
			
				 —
					1.Congress shall adopt for each
				year a budget which shall set forth the total receipts and outlays of the
				United States. No budget in which total outlays exceed total receipts shall be
				adopted unless three-fifths of each House of Congress duly sworn and elected
				approve such budget by a rollcall vote directed solely to that subject.
				Congress shall not pass and the President shall not sign any bill which would
				cause the total outlays for any year to exceed the total expenditures in the
				budget for such year.
					2.The receipts in any year shall
				not be retained for use of the Treasury in an amount which exceeds as a
				proportion of the national income, that retained for the prior year, unless a
				bill directed solely at approving a specific increase in such proportion has
				been passed by a majority of each House duly sworn and elected and such bill
				has become law.
					3.Congress may waive the
				provisions of sections 1 and 2 with respect to any single year in which a
				declaration of war is in effect.
					4.An increase in Federal taxes
				may not be adopted unless two-thirds of each House of Congress duly sworn and
				elected approve such increase by a rollcall vote directed solely to that
				subject.
					5.If in any fiscal year the
				percentage of growth of Gross Domestic Product is negative, discretionary
				spending, excluding spending for defense and homeland security, in the next
				fiscal year shall not exceed the level of such spending for the preceding
				fiscal year reduced by that percentage of negative growth.
					6.Congress shall have the power
				to enforce this article by appropriate legislation.
					7.This article shall take effect
				on the first day of January of the second calendar year beginning after the
				date of ratification of this
				article.
					.
		
